DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. Claims 1-2, 9, 23-27, and 31 have been amended. Claims 3, 5, 7, and 11-20 are canceled. Claims 1-2, 4, 6, 8-10, and 21-31 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 29, 2022 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the use of a graphical icon or visual indicator improves the response time of the system in determining a request for a customer, “which is an improvement in computer technology analogous to the one illustrated in the October 2019 Update and explained above.” (Page 11 of Applicant’s response) The Examiner respectfully disagrees. The use of a graphical icon or visual indicator amounts to generic display functions, as claimed. Furthermore, conveying information to a human user more quickly does not necessarily result in an improvement in computer technology. Getting a human user to deliver a package is part of the abstract idea (e.g., providing instructions to a human, performing a business transaction).
	Regarding the rejections under 35 U.S.C. § 103, the Examiner finds that the claim amendments overcome the rejections. Reasons for Allowance are presented below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-10, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “assessing delivery vehicles and determining cargo capacity thereof” (Spec: ¶ 2) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-2, 4, 6, 8-10, 21-26, 30-31), Process (claims 27-29)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims estimate delivery requirements for a purchased order, the delivery requirements including a volume requirement and a geometric configuration determined by physical aspects of the purchased order; receive cargo availability data representative of currently available vehicular cargo space of one or more commercial product delivery vehicles, the cargo availability data corresponding to a time following receipt of the, purchase order; compare the delivery requirements with the cargo availability data; evaluate the one or more commercial product delivery vehicles to find one or more suitable commercial product delivery vehicles based on the comparison and at least one of the following: one or more customer preferences and availability of delivery vehicles; and present a delivery opportunity to the user associated with the one or more suitable commercial product delivery vehicles in response to the evaluation to display the delivery opportunity to instruct delivery agents to indicate acceptance to deliver at least a portion of the purchased order to a delivery location wherein the one or more customer preferences include at least one of cost preferences, vehicle preferences, delivery schedule preferences, willingness to split the purchased order into multiple deliveries, and environmental impact preferences, and wherein the purchase order comprises a list of each item purchased and the system further comprises a product database of product attributes and estimate the delivery requirements by accessing the product database to determine at least one of: a weight, the volume requirement, and the geometric configuration of the purchased items; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering data and making decisions are examples of mental processes. The claims evaluate delivery opportunities, which is a sales process and an evaluation of business relationships and management of interactions between people, i.e., organizing human activity. The dependent claims largely present details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a delivery agent interface configured to operate on an electronic user device associated with a delivery agent, the electronic user device configured to provide cargo availability data corresponding to an available vehicular cargo space of a commercial product; and a control circuit communicatively coupled to a plurality of electronic user devices via a corresponding delivery agent interface executed by a corresponding electronic user device of the plurality of electronic user devices when in communication with the control circuit. The process claims include a control circuit communicatively coupled to a plurality of first electronic user devices via a corresponding delivery agent interface executed by a corresponding electronic user device of the plurality of electronic user devices. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 57-61). This includes the sensors, which are described as including “substantially any relevant sensor, such as distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.), cameras, motion sensors, inertial sensors, accelerometers, impact sensors, pressure sensors, and other such sensors.” (Spec: ¶ 59)
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, the limitation “wherein the delivery agent interface of the electronic user device associated with the crowdsourced delivery agent displays at least a graphical icon or a visual indicator manipulatable by the crowdsourced delivery agent to indicate acceptance of the delivery opportunity presented by the control circuit, the crowdsourced delivery agent having a corresponding one of the one or more suitable vehicles and having been presented the delivery opportunity” implements generic data input, receiving, and output functions.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Even if the sensors were seen as performing more than a generic function, Applicant’s Specification describes the sensors as being known since the “sensors can include substantially any relevant sensor, such as distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.), cameras, motion sensors, inertial sensors, accelerometers, impact sensors, pressure sensors, and other such sensors.” (Spec: ¶ 59)


	
Allowable Subject Matter
Claims 1-2, 4, 6, 8-10, and 21-31 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Mehrabi (US 2015/0161563) in view of Moskos (US 2014/0058772) in view of Loubriel (US 2017/0083862) address most of the claimed concepts, as set forth in the rejections of the independent claims in the final Office action dated May 1, 2022. Furthermore, Reiss (US 10,133,995) allows for delivery-related jobs to be offered to multiple couriers and for couriers to accept a job of interest via a graphical user interface (Reiss: fig. 4, col. 15, line 27+, col. 16, lines 3-6) and, similarly, Sims (US 2014/0025524) allows users to accept delivery jobs via a graphical user interface (Sims: figs. 4A-6C). Nevertheless, the Examiner feels that the specific manner in which all of the concepts are presented and integrated in independent claims 1 and 27 (and their respective dependent claims) would not have been obvious to one of ordinary skill in the art before Applicant’s effective filing date, including in light of the teachings and suggestion of the prior art of record. Therefore, claims 1-2, 4, 6, 8-10, and 21-31 are deemed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barr et al. “Exclusive: Wal-Mart May Get Customers to Deliver Packages to Online Buyers.” Archived by The Wayback Machine on March 28, 2013, Retrieved from {URL: https://web.archive.org/web/20130328231653/https://www.reuters.com/article/2013/03/28/us-retail-walmart-delivery-idUSBRE92R03820130328} – Discusses an approach to making crowdsourced deliveries.
Devari, Aashwinikumar. “Crowdsourced Last Mile Delivery Using Social Networks.” Retrieved from {URL: https://www.acsu.buffalo.edu/~qinghe/thesis/2016-01%20Aashwin%20MS%20Order%20Fulfillment.pdf} – Discusses making last mile deliveries using crowdsourcing and social networks.
Van Woensel, Tom. “The Neighbour Brings Your Groceries.” 28 December 2013. Retrieved from {URL: https://tomvanwoensel.com/2013/12/28/crowd-logistics/} – Discusses the use of “Crowd Logistics” to delivery groceries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683